DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that “to produce a multi-layered metallic part” in claim 1 should be “to produce the multi-layered metallic part” since “a multi-layered metallic part” is first mentioned in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites, “the thermally insulating material comprises ceramic material.”  It is unclear if this material is that or claim 21 or 8.  For the purpose of this examination, this limitation will be interpreted as “the non-metallic thermally insulating material comprises ceramic material.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 11, 12, 21, and 25-28 are rejected under 35 U.S.C. 102(a1) as being anticipated by McCormack (GB 2560509 A).
Regarding claim 1, McCormack discloses:
A method of forming a multi-layered metallic part, comprising: 
stacking at least two metallic layers [metal layers (102, 104, 106, 108); figures 1, 2], each made of a metallic material having a ductility [note that all metals have a ductility since ductility is an inherent property], to form a multi-layered metallic assembly [metal layers (100a); figure 2]; 
interposing a diffusion-bond preventing element [channels (120) or unshown first/second components, solid, liquid, or gas, placed in the channels; 0015, 0019-0022] directly between adjacent ones of the at least two metallic layers of the multi-layered metallic assembly; and 
diffusion bonding the at least two metallic layers to each other at locations other than a location contiguous with the diffusion-bond preventing element, such that an entirety of the diffusion-bond preventing element is completely surrounded and insulated by the metallic layers [the entirety of the top and bottom surfaces of the channels or first/second elements are completely surrounded and insulated by the layers], to produce a multi-layered metallic part having a non-bonded region between the at least two metallic layers at the location of the diffusion-bond preventing element [layers (100a) are diffusion bonded to form armour plate (100b) wherein the channels are not bonded nor are the first/second elements; 0015, 0049-0050].
Regarding claim 2, McCormack discloses:
wherein the metallic material of the adjacent ones of the at least two metallic layers has the same ductility [0045].
Regarding claim 3, McCormack discloses:
the adjacent ones of the at least two metallic layers comprise a first metallic layer and a second metallic layer [0045]; and 
the metallic material of the second metallic layer has a lower ductility than the metallic material of the first metallic layer [0045, 0047].
Regarding claim 5, McCormack discloses:
further comprising attaching the diffusion-bond preventing element to one of the at least two metallic layers before stacking the at least two metallic layers [the components may be placed/attached prior to bonding; 0034].
Regarding claims 8 and 21, McCormack discloses:
wherein the diffusion-bond preventing element comprises a (non-metallic) thermally insulating material [note that every material, gas, liquid, and solid, is thermally insulting to some degree; even so the void can be filled with an external environment/air; 0014].
Regarding claim 11, McCormack discloses:
interposing a plurality of diffusion-bond preventing elements, spaced apart from each other, directly between the adjacent ones of the at least two metallic layers of the multi-layered metallic assembly, wherein the multi-layered metallic part has a plurality of non-bonded regions, spaced apart from each other, between the at least two metallic layers at the locations of the plurality of diffusion-bond preventing elements [see the channels of figures 4-6 and 8-10].
Regarding claim 12, McCormack discloses:
wherein the plurality of non-diffusion- bonded regions are arranged relative to each other according to a predetermined fracture path through at least one of the at least two metallic layers [note that channel inherently creates a predetermined fracture pattern since the area of the channel has a reduce thickness].
Regarding claim 25, McCormack discloses:
at least one of the plurality of diffusion-bond preventing elements has a first maximum dimension [in figure 1 the elements placed in longitudinal channels of layer (102)]; 
at least another of the plurality of diffusion-bond preventing elements has a second maximum dimension [in figure 1 the elements placed in the transverse channels of layer (108)]; and 
the first maximum dimension is different than the second maximum dimension [the longitudinally placed elements are longer than the transversely placed elements].
Regarding claim 26, McCormack discloses:
at least a first set of the plurality of diffusion-bond preventing elements has the first maximum dimension [the longitudinally placed elements are a first set with the longer dimension]; and 
at least a second set of the plurality of diffusion-bond preventing elements has the second maximum dimension [the transversely placed elements are a second set with the longer dimension].
Regarding claim 27, McCormack discloses:
the at least first set of the plurality of diffusion-bond preventing elements are located in a first three-dimensional (3-D) feature of the multi-layered metallic part [the first set is located in the faying/bonded surfaces and/or on the upper half of the armor plate]; and 
the at least second set of the plurality of diffusion-bond preventing elements are located in a second 3-D feature of the multi-layered metallic part [the second set is located in the faying/bonded surfaces and/or on the lower half of the armor plate].
Regarding claim 28, McCormack discloses:
the at least first set of the plurality of diffusion-bond preventing elements are located in a first plane [see figure 1]; and 
the at least second set of the plurality of diffusion-bond preventing elements are located in a second plane that is not co-planar with the first plane [see figure 1].
Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Stacher (US 5,118,026).
Regarding claim 1, Stacher discloses:
A method of forming a multi-layered metallic part, comprising: 
stacking at least two metallic layers [metal blank (10, 12, 14); figure 1-5], each made of a metallic material having a ductility [note that all metals have a ductility since ductility is an inherent property], to form a multi-layered metallic assembly [stack (40)]; 
interposing a diffusion-bond preventing element [stop-off  (30, 32, 34); 10:13-25 and figure 1] directly between adjacent ones of the at least two metallic layers of the multi-layered metallic assembly; and 
diffusion bonding the at least two metallic layers to each other at locations other than a location contiguous with the diffusion-bond preventing element, such that an entirety of the diffusion-bond preventing element is completely surrounded and insulated by the metallic layers [the entirety of the top and/or bottom surfaces of the stop-off are completely surrounded and insulated by the blanks], to produce a multi-layered metallic part having a non-bonded region between the at least two metallic layers at the location of the diffusion-bond preventing element [7:44-56 and figures 5 and 10].
Regarding claim 2, Stacher discloses:
wherein the metallic material of the adjacent ones of the at least two metallic layers has the same ductility [Stacher allows for the metal blanks to be the same or different; 5:57-65, 9:60-67].
Regarding claim 3, Stacher discloses:
the adjacent ones of the at least two metallic layers comprise a first metallic layer and a second metallic layer; and the metallic material of the second metallic layer has a lower ductility than the metallic material of the first metallic layer [Stacher allows for the metal blanks to be the same or different; 5:57-65, 9:60-67].
Regarding claim 5, Stacher discloses:
further comprising attaching the diffusion-bond preventing element to one of the at least two metallic layers before stacking the at least two metallic layers [10:13-26 and figure 1].
Regarding claim 7, Stacher discloses:
wherein the step of attaching the diffusion-bond preventing element to the one of the at least two metallic layers comprises printing the diffusion-bond preventing element onto the one of the at least two metallic layers [the stop-off is applying using a screen-printing process; 10:20-24].
Regarding claims 8, 9, 21, and 22, Stacher discloses:
wherein the diffusion-bond preventing element comprises a thermally insulating material [boron nitride; 20-23]; 
wherein the thermally insulating material comprises one or more of boron nitride [boron nitride; 20-23] and yttrium oxide;
wherein the non-diffusion-bonded region comprises a non-metallic thermally insulating material [boron nitride; 20-23]; and 
wherein the thermally insulating material comprises ceramic material [boron nitride; 20-23].
Regarding claim 11, Stacher discloses:
further comprising interposing a plurality of diffusion-bond preventing elements, spaced apart from each other, directly between the adjacent ones of the at least two metallic layers of the multi-layered metallic assembly, wherein the multi-layered metallic part has a plurality of non-bonded regions, spaced apart from each other, between the at least two metallic layers at the locations of the plurality of diffusion-bond preventing elements [see figure 1].
Claims 1, 2, 5, 8, and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Conn, Jr. (US 4,043,498).
Regarding claim 1, Conn discloses:
A method of forming a multi-layered metallic part, comprising: 
stacking at least two metallic layers [metal sheets (12, 14); figures 2a-3, 15], each made of a metallic material having a ductility [note that all metals have a ductility since ductility is an inherent property], to form a multi-layered metallic assembly [see figure 7a]; 
interposing a diffusion-bond preventing element [stiffener 25a, 16,] directly between adjacent ones of the at least two metallic layers of the multi-layered metallic assembly; and 
diffusion bonding the at least two metallic layers to each other at locations other than a location contiguous with the diffusion-bond preventing element, such that an entirety of the diffusion-bond preventing element is completely surrounded and insulated by the metallic layers, [the entirety of the top and/or bottom surfaces of the stiffener are completely surrounded and insulated by the sheets], to produce a multi-layered metallic part having a non-bonded region between the at least two metallic layers at the location of the diffusion-bond preventing element [claim 1].
Regarding claim 2, Conn discloses:
wherein the metallic material of the adjacent ones of the at least two metallic layers has the same ductility [claims 9 and 10].
Regarding claim 5, Conn discloses:
further comprising attaching the diffusion-bond preventing element to one of the at least two metallic layers before stacking the at least two metallic layers [claim 1].
Regarding claim 8, Conn discloses:
wherein the diffusion-bond preventing element comprises a thermally insulating material [note that every material, even a stiffener, is thermally insulting to some degree since it is not a perfect thermal conductor and it limits the amount of connect between sheets].
Regarding claim 11, Conn discloses:
further comprising interposing a plurality of diffusion-bond preventing elements, spaced apart from each other, directly between the adjacent ones of the at least two metallic layers of the multi-layered metallic assembly, wherein the multi-layered metallic part has a plurality of non-bonded regions, spaced apart from each other, between the at least two metallic layers at the locations of the plurality of diffusion-bond preventing elements [see figure 15].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 1 above.
Regarding claims 23 and 24, McCormack does not teach:
wherein the diffusion-bond preventing element has a disk shape.
wherein the diffusion-bond preventing element has a circular-shaped outer periphery.
However, McCormack teaches the void/channel/element may be any number of shapes; 0027.  
Note that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence; MPEP 2144.04 (IV) (B).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 1 above, and further in view of Schwarzopf (US 2,372,607).
Regarding claim 4, McCormack does not teach:
wherein the second metallic layer is a high-strength layer made of a powdered metallic material.
Schwarzkopf teaches metal layered armor wherein a composite sheet is made with sintered layer (21) sandwiched between sheets (17, 18) in order to more resiliently receive impinging projectiles and which can be used in conjunction with other armoring layers; pg 1, ln 1-12, pg 4, ln 1, 20-75, and pg 6, ln 33-38.
Since McCormack is open to using any type of metal layer it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention incorporate a Schwarzkopf layer in order to have a layer that can more resiliently receive impinging projectiles.     
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 1 above, and further in view of Legrand (US 3,874,855).
Regarding claim 9, McCormack does not teach:
wherein the thermally insulating material comprises one or more of boron nitride and yttrium oxide.
Legrand teaches armor plate having cavities wherein the cavities are filled with the carbides and nitrides of boron in order to help absorb the impact of projectiles; 1:7-27, 2:60-69, and figure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fill the McCormack channels with born nitride in order to help absorb the impact of projectiles, minus any unexpected results.       
Claims 8, 10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 1 above, and further in view of Ravid et al. (US 2004/0020353 A1).
Regarding claims 8, 10, 21, and 22, McCormack does not teach:
wherein the diffusion-bond preventing element comprises a thermally insulating material;  
wherein the diffusion-bond preventing element further comprises a metallic housing encapsulating the thermally insulating material; 
wherein the non-diffusion-bonded region comprises a non-metallic thermally insulating material; and 
wherein the thermally insulating material comprises ceramic material.
Ravid teaches ballistic armor wherein composite armor units (32) are composed of (a ceramic body (51, 61, 71, 81) and a metallic belt (52, 62, 72, 82); claims 1-5 and figures 4A-H.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Ravid Armor units into the McCormack channels in order to add additional ballistic protection.  Note that every material is thermally insulting to some degree since they are not a perfect thermal conductor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conn, Jr. (US 4,043,498) as applied to claim 1 above.
Regarding claim 6, Conn does not teach:
wherein the step of attaching the diffusion-bond preventing element to the one of the at least two metallic layers comprises welding the diffusion-bond preventing element to the one of the at least two metallic layers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tack weld the stiffener(s) in place so that when moved about or when the top sheet is placed the stiffeners remain in place.  

Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.
The applicant argues, 
“Because the channels of McCormack are open at the sides of the armored plate, the metal layers of the armored plate do not surround or insulate the channels at the sides of the armored plate. Moreover, because the metal layers of McCormack do not surround or insulate the ends of the channels, an entirety of the channels (or material in the channels) is not completely surrounded and insulated by the metal layers. For this reason, McCormack does not disclose “an entirety of the diffusion-bond preventing element is completely surrounded and insulated by the metallic layers” as recited in claim 1.”  
Note that claim 1 recites “an entirety” but does not specify which entirety is being referred to.  Thus, while the channels of figure 1 may not be surrounded on the sides the entirety of the top and bottom surfaces are.  Note that this reasoning also applies to the same arguments concerning Stacher and Conn.  
The applicant argues,
“Because the stiffener plastically flows and diffusion bonds to the metallic sheets in the Conn process, the stiffener of Conn is not a diffusion-bond preventing element that prevents diffusion bonding between metallic sheets. Rather, by being diffusion bonded to the metallic sheets, the stiffener of Conn does the exact opposite of the diffusion-bond preventing element of the method of claim 1. Moreover, because the stiffener of Conn is open at the ends of the metallic sheets, Conn does not disclose “an entirety of the diffusion-bond preventing element is completely surrounded and insulated by the metallic layers” as recited in claim 1.”
While the stiffener may not be what the applicant intends a “diffusion-bond preventing element” to be, this term is so broad that a stiffener reasonable reads on this term because the stiffener prevents the metal sheets from bonding directly to each in the region around the stiffener.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735